 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                    May 31, 2019
 4                                                                       SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7
      MARTHA MEEKS, an individual
 8    also known as Martha Bruce Meeks,          NO: 2:18-CV-220-RMP

 9                              Plaintiff,       ORDER OF DISMISSAL WITH
                                                 PREJUDICE
10          v.

11    JP MORGAN CHASE BANK
      NATIONAL ASSOCIATION, d/b/a
12    Chase Bank, a national banking
      association incorporated in Ohio, as
13    successor in interest to Washington
      Mutual, Inc., et al., d/b/a Chase Bank,
14
                                Defendant.
15

16         BEFORE THE COURT is Plaintiff’s Stipulated Motion to Dismiss with

17   Prejudice, ECF No. 17. Having reviewed the Motion and the record, the Court finds

18   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

19         1. Plaintiff’s Stipulated Motion to Dismiss with Prejudice, ECF No. 17, is

20               GRANTED.

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

 2             to any party.

 3         3. All pending motions, if any, are DENIED AS MOOT.

 4         4. All scheduled court hearings, if any, are STRICKEN.

 5         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 6   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 7   close this case.

 8         DATED May 31, 2019.

 9
                                                s/ Rosanna Malouf Peterson
10                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
